 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, was still in progress at the time of the hearing.The Petitionercontended that the Employer would lose its rights to such challengesif it did not litigate the questions of employee status at the hearing.We reject this contention.Under the doctrine in thePipe Machinerycase,14 the Board considers eligibility issues in cases of this type byway of challenges.[Text of Direction of Election omitted from publication.]14The Pipe Machinery Company,76 NLRB 247. See alsoThe Hertner Electric Company,115 NLRB 820;Bright Foods,Inc.,126 NLRB 553Cabinet Manufacturing CorporationandChauffeurs,Teamstersand HelpersLocalUnion 215,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. ?5-CA-1515. January 10, 1963DECISION AND ORDEROn September 17, 1962, Trial Examiner Robert E. Mullin issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings 1 made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications :We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act 2 In so doing, we rely only on the1 In finding that the Respondent has violated the Act as set forth below, we do not findit necessary to consider or in any way to rely upon the Board's decision inBorden CabinetCorporation,131 NLRB 890.2The Trial Examiner concluded that "since July 24, 1961,"which was the date of theUnion's certification,the Respondent violated the Act by refusing to bargain with theemployees'designated bargaining representative.As the Respondent engaged in a courseof conduct, the totality of which failed to comply with the statutory requirement of good-faith bargaining,we find that the violation of Section 8(a) (5) and(1) commenced onSeptember 1, 1961,the date on which the Respondent met for the first bargaining sessionSeeCaliforniaGirl, Inc.,129 NLRB 209.140 NLRB No. 51. CABINET MANUFACTURING CORPORATION577whole course of bargaining by the Respondent, as set forth in theIntermediate Report, the totality of which makes it manifest to us thatthe Respondent has failed to comply with the statutory requirementof good-faith bargaining.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cabinet Manu-facturing Corporation, Evansville, Indiana, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith with Chauf-feurs, Teamsters and Helpers Local Union 215, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of its employees in the appro-priate unit described below :All production and maintenance employees at our plant inEvansville, Indiana, exclusive of office clericals, plant clericals,foremen, guards, professional employees, and supervisors as de-fined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Chauffeurs, Teamstersand Helpers Local Union 215, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive representative of the employees in the appropriate unit, withrespect to rates of pay, wages, hours of employment, or other condi-tions of employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its plant in Evansville, Indiana, copies of the attachednotice marked "Appendix." 3 Copies of said notice, to be furnished bythe Regional Director for the Twenty-fifth Region, shall, after beingduly signed by a representative of the Respondent, be posted by itimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Twenty-fifth Region,in writing, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively, upon request, with Chauffeurs,Teamsters and Helpers Local Union 215, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of all the employees in thebargaining unit described below, with respect to rates of pay,wages, hours of employment, or other conditions of employment,and, if an agreement is reached, embody it in a signed contract.The bargaining unit is :All production and maintenance employees at our plant inEvansville, Indiana, exclusive of office clericals plant clericals,foremen, guards, professional employees, and supervisors asdefined in the Act.WE WILL NOT, by refusing to bargain in good faith, or in anylike or related manner, interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form,join, or assist the above-named Union, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.CABINET MANUFACTURING CORPORATION,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street, Indianapolis, Indi-ana, Telephone No. Melrose 3-8921, if they have any question con-cerning this notice or compliance with its provisions. CABINET MANUFACTURING CORPORATIONINTERMEDIATE REPORT579STATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management Rela-tions Act of 1947, as amended, 61 Stat. 136, 73 Stat. 519 29 U.S.C., Sec. 151,et seq.,herein called the Act, was heard in Evansville, Indiana, on May 28 and 29, 1962,pursuant to due notice to all parties.The complaint, issued by the General Counselof the National Labor Relations Board, and based on charges duly filed and served,alleged that the Respondent, in violation of Section 8(a)(5) and (1) of the Act,refused to recognize and bargain with the Union in good faith. In its answer, dulyfiled, the Respondent conceded that it is engaged in commerce within the meaningof the Act, but it denied the commission of any unfair labor practices.At the hear-ing all parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence and to argue orally.Oral argu-ment was waived.A motion to dismiss the complaint, made by the Respondent atthe close of the hearing, was taken under advisement. It is disposed of as appearshereinafter in this report.On July 23, 1962, both the General Counsel and the Re-spondent submitted able briefs which have been fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Indiana corporation, with its main office, plant, and place ofbusiness in Evansville, Indiana, is engaged in the manufacture, sale, and distributionof cabinets and furniture parts.During the 12 months preceding the hearing, a repre-sentative period, the Respondent manufactured, sold, and shipped from its Evans-ville plant products valued in excess of 50,000 to points outside the State of Indiana.On the foregoing facts, the Respondent concedes, and I find, that Cabinet Manufac-turing Corporation is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Local Union 215, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, herein calledTeamsters or Union, is a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA Introduction and sequence of eventsThe Respondent concedes, and I find, that all production and maintenance em-ployees at its Evansville plant, exclusive of office clericals, plant clericals, foremen,all guards, professional employees, and supervisors as defined in the Act constitutea unit appropriate for the purpose of collective bargaining within the meaning ofSection 9(a) of the Act.On July 14, 1961, in a secret ballot election conducted under the supervision ofthe Regional Director for the Twenty-fifth Region of the Board, a majority of theemployees in the above-described unit designated and selected the Union as theirrepresentative for the purpose of collective bargaining with the Respondent.OnJuly 24, 1961, the Regional Director certified the Union as the exclusive bargainingagent for the employees in the foregoing unit.Thereafter, the Union requested abargaining conference and the parties met for the first time on September 1, 1961Many other meetings were held in the following months, the last being on May 18,1962.These will be discussed hereinafter. It is undisputed that by virtue of Section9(a) of the Act, the Union has been at all times since its certification, the exclusivebargaining agent for the employees in the above-described unit.B. The factsAt the first bargaining conference, held on September 1, 1961, the Union wasrepresented by Glenn Wilkinson, an assistant business agent, Al Crawley, an or-ganizer for the Upholsters Union, and two employees of the Respondent, SarahGoodwin I and Lester Walters.The Company was represented by Arthur C. Nord-i Goodwin married at sometime prior to the hearing and in the transcriptis sometimesreferred to as Sarah Stevens (her married name) or Sarah Goodwin Stevens.081-492-63-vol. 140-38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDhoff, its counsel, Gil Seager, its plant manager, and A. C. Sermersheim, an officer ofthe corporationAt this meeting the Union presented a proposed agenda for ensuingmeetings and Nordhoff promised to have a company proposal ready for the nextmeeting which was then set for September 12. Sometime after the close of this meet-ing Nordhoff asked that the conference set for the latter date be postponed.Thiswas done, and on about September 20 the Union received, by mail, a proposed con-tract from the attorney for the Company.The next meeting was held on October 26.At this time John Mofield, an assistantbusiness agent for the Teamsters, appeared along with Wilkinson, Goodwin, andWalters for the Union, and the Company was represented by Nordhoff, Sermersheim,and Maurice R. Kuper, the latter being vice president of the Respondent.2Aftersome discussion of the Company's proposal the meeting adjournedOn November 6, the parties met again.This time the Union presented a pro-posed contract which was complete as to all provisions except wages.After theparties had read the proposed agreement, item by item, the meeting adjourned.Throughout the period in question the Respondent had in effect an incentive paysystem.Effective on November 13, 1961, and after some discussion with the Union,the Respondent established the following rates for its employees: for the first year ofemployment-$1.15 per hour; for the second year-$1.20 per hour; at the beginningof the third year-$1.25 per hour; and after 31/2 years-$1.30 per hour.The fore-going were base ratesThe incentive earnings of an employee, if any, were addedto them 3 The extent of the discussion as to the Respondent's proposed changes inthese rates is not clear from the record.However, at the hearing the General Coun-sel did not allege, nor did the witnesses for the Union contend, that the Respondentunilaterally announced the foregoing wage rate revision.On November 28, the parties met again for a short conference .4According toMofield, at this time the parties agreed with the Union's proposal on hours of workand right of entry and the Company further agreed that the employees would nothave to work split shifts.On December 12, the parties met and again discussed the Union's proposed con-tract.Mofield testified that article 8 on "Arbitration" was revised slightly and agreedupon, that a provision on discharges was agreed to and that agreement was reachedon article 10, "Maintenance of Standards," with the exception of one subparagraph 6On December 15, in a telephone conversation between Wilkinson and Nordhoff,the latter agreed that the Respondent would meet for another bargaining conferenceon January 4On the latter date, the union committee arrived at the appointed timeand place but the company representative did not.Nordhoff acknowledged that hehad promised the Union that the employer group would meet on that date, but thathis secretary had failed to keep a record of it on his appointments calendar.Hefurther testified, however, that he assumed he had notified the other members of thecommittee about the date of the meeting.Kuper, on the other hand, testified thathe never heard of the scheduled meeting until the afternoon of January 4 In anyevent, no company representatives appeared at the time and place originally set forthismeeting.After an exchange of telephone calls another meeting was scheduledfor January 9, 1962.On the last-mentioned date the parties met for another conference.AccordingtoMofield, during the discussion on this occasion, the Company agreed to acontractual provision on funeral leave for the employees and to another providingseven paid holidays.Thereafter the parties engaged in a discussion of wage ratesand the company incentive pay plan.The Union sought a base rate guarantee 25percent above the existing rateKuper expressed the Company's opposition to thisproposal on the ground that if the base rate was raised the employees would haveno incentive to increase production.Sarah Goodwin then asked him whether therateswould be reduced if an employee made over $2 an hour on the incentiveplan.Kuper took umbrage at this question and asserted that he did not care to becalled a rate cutter.According to Mofield, at this point, he explained to Kuper2The Respondent points out in its brief that in the record this official is incorrectly re-ferred to as "Amos Maurice Kuper," whereas, in fact, his name is Maurice R KuperThe record is hereby corrected to conform with the latter designation3Before this schedule went into effect, during the period from January 1 to November 13,19,61, employees in their first year of employment had a base rate of $1 15 an hour, intheir second vear 31 20, and in their third year and thereafter, $1.25 an hour'Unless otherwise indicated, at this and subsequent conferences, the parties were repre-sented by the same individuals as enumerated above with respect to the meeting onOctober 26This was subparagraph 9(d). CABINET MANUFACTURING CORPORATION581that since Cabinet Manufacturing Corporation had been operating the plant 6 therehad been no rate cutting, but that the employees felt that this had been done atthe plant during an earlier period.At the hearing Kuper testified that Goodwinfurther stated that when she had actually earned over $2 she had not reported it onher wage tickets.He further testified that Walters then said, "That ain't all. I'mgoing around telling everybody no matter what the Company says or does if youmake over $2 an hour they'll cut your rates."At the hearing Goodwin denied thatshe had ever falsified her wage tickets or that she had ever stated that she had doneso.She was a credible witness and I credit her version of this meeting.Waltersdenied that he ever told any of the employees to slow down on the productionline.Mofield and Goodwin testified that they heard no union committee memberassert that he had told employees to slow down on the production line.Walterstestified to the same effect.He did not, however, deny having made the precisestatement which Kuper attributed to him.Walters was a verbose, opinionatedwitness whose manner and attitude did not enhance his credibility.Although some ofKuper's testimony was likewise unpersuasive, in this instance it is my conclusionthat as to the statement which Kuper attributed to walters, the former is the morecredible.Itwas undisputed that the conference closed on a note of harmony eventhough the foregoing discussion had been somewhat bitter.The next meeting wasscheduled for January 17.On January 16 Kuper sent the Union what he captioned an "Open Letter toTeamster Union Local 215."He stated therein, in relevant part:In our negotiations for a union contract at Cabinet Manufacturing Corpora-tion we have proceeded cautiously primarily because it is our first attempt toreach an agreement with a Union and our inexperience requires considerabledeliberation.While negotiations seemed to move along satisfactorily, our confidence in theprocedure was completely shattered last week when the plant representativesfor the Union, before both Union and Company officials, disclosed that theyhad deliberately falsified incentive tickets and openly encouraged other em-ployees to do likewise or restrict their production below a certain point.That these two people on the negotiating team, by their own admission, wouldreturn to the plant to sabotage the existing incentive plan and deliberately attemptto mask the success of the company's program for their own advantage is ob-viously negotiating in bad faith, a violation of Company policy, ethically wrongand dishonest.This demonstration of bad faith in negotiations forces the Company to pursuethe following courses of action:1.File a charge of unfair labor practice with the NLRB.2. Suspend negotiations with the Union until it can demonstrate its ability tonegotiate in good faith.3. Suspend the two people involved for two weeks while investigating groundsfor permanent discharge.4.Recommend to the Union that the two people be removed from thenegotiating committee.On January 17, the parties met as scheduled. In addition to the respective membersof the bargaining groups, Edward Windes, a conciliator for the Federal Mediationand Conciliation Service, was in attendance.At the request of the conciliator bothparties gave a brief resume of what had occurred at the earlier bargaining sessions.Thereafter,Mofield initiated a discussion of the "Open Letter" which the Unionhad received from the Company.According to Mofield, he told the Employer'srepresentatives that he was sorry about any misunderstanding that might have arisenfrom anything said at the earlier meeting and that at this point he felt that theparties should immediately resume negotiations to secure a contract.Thereupon, thecompany representatives announced that they wanted a letter from the Union statingthat the Union did not condone employee slowdowns on the production line, thefalsification of wage tickets, or any variance of these practicesMofield told Kuperthat such a letter would have to come from the head of the Union, but that in themeantime he could give his personal assurances that his organization did not condoneor uphold such wrongdoing as they company representatives attributed to the em-ployees.According to Mofield, at this point the committee for the Company told hime Respondent had taken over the plant in 1960 from a predecessor corporation 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if they received a letter from the Union of the foregoing type, they then woulddecide "whether or not to hold another meeting and when." 7In a lengthy letter dated January 18, 1962, C. K. Arden, president of Local 215,endeavored to answer the Company's letter of January 16. This letter read, in relevantpart, as follows:This is in response to your "Open Letter to Teamsters Union Local 215" ... .It appears that you have taken some minor and casual remark made by anemployee during a negotiation meeting completely out of context and distortedit far out of proportion. I suggest to you that during the course of collectivebargaining it has been the experience of thousands of people on both sides of thetable that many remarks are made, either in anger or in jest, as part of generalcourse of talk which may have little or very limited effect upon, or reference to,serious matters at hand.You seem to have taken some such remark and given itundue weight and the action you have indicated bodes ill for our future rela-tionship should you continue to follow such a course.*****As to your second item, I assure you that the Union is in good faith in itsattempts to bargain with you, and will continue to bargain in good faith as longas you permit us to do so. Again, I remind you that bargaining cannot continuewhile you make arrogant demands and rupture the relationship.As to your third item, I caution you against taking any disciplinary actionagainst the two employees you have in mind as we would consider that an unfairlabor practice and I assure you that the National Labor Relations Board hasfound strong cause to condemn employers for taking action against membersof negotiating committees-It being the theory of the Board that this in itself isan unfair labor practice, but not only against the employee involved, but againstthe union as well.With respect to your fourth item, again we appreciate your recommendationthat these two people be removed from the negotiating committee and we woulddo so if we thought their actions to be a serious violation.However, we remindyou that it is also an unfair labor practice for an employer to attempt to dictateto a union who its bargaining representatives shall be.*In a letter dated February 2, 1962, Kuper replied to Arden. The relevant portionsof this letter appear below:Your opening paragraph reads as follows: "It appears that you have takensome minor and casual remarks made by an employee during a negotiating meet-ing completely out of context and distorted it far out of proportion."Since this seems to be the same theme of your letter we had better go overthe chain of events again.The two union officials, our legal counsel, and myselfwere in attendance when the two people on the committee, possibly inadvertent-ly,made it clearly understood that they had held back incentive earnings andhad encouraged other employees to do likewise.Their admissions was detailedand left nothing to the imagination and we could never dismiss such a seriousmatter as being of minor consequence and casual in nature.*******While it is possible that the union did not know of the activities of these peo-ple, it was certainly their responsibility to do so. In your letter you are nowaligning yourself with these people, apparently condoning their deplorable ac-tivities and/or telling the company that we should dismiss the entire happeningas minor or casual.*******In that your own officials witnessed the disclosure of these employees and yetyou support their position makes all of our previous negotiations seem a traversty,and makes subsequent negotiations impractical on the basis of their being nocommon ground for mutual trust.We wish you to re-examine the happeningsand to reconsider the action outlined in our previous letter so that you can helpus clear the air for a new approach to our quest for harmonious relations betweenemployer and employee.7Kuper testified at some length as to the events at this meeting but never denied thetestimony of Mofield that at this meeting the union representatives were informed thatthe company decision as to another meeting would be withheld pending receipt of such aletter.I credit Mofield's testimonyas setout above. CABINET MANUFACTURING CORPORATION583Subsequent to the meeting of January 17, both the Company and the Union filedunfair labor practice charges against the other.On March 16, at a conference ar-ranged by Conciliator Windes, the partiesmet again.Kuper, Nordhoff, and ThomasHabig, the latter an official of the Respondent, appeared for the Company.TheUnion was represented by Mofield and Wilkinson.At the outset of the meeting theUnion submitted a wage proposal. Before there was any discussion of this, however,the company representatives stated that the letter which Arden sent was unsatisfac-tory and that a more complete apology from the Union was needed.Mofield pointedout that a provision in the Union's proposed contract gave the Company the rightto fire an employee for dishonesty and that such a clause should be adequate for thepurpose.According to Wilkinson, when the union representatives endeavored todiscuss the wage proposal, Kuper stated, "We're ahead of ourselves we got to getthis other thing lined up before we go any further.. "Wilkinson testifiedthat he then stated that since the Union was willing to incorporate in the contracta provision that would forbid the falsification of wage tickets, slowdowns, or dis-honesty, the Company should be satisfied with that and not wait for a letter to thateffect.According to Wilkinson, at this point, Habig expressed his objection tosuch a clause in the contract on the ground that its presence in the agreement wouldmake all suchissuessubject to arbitration and that he would not agree to that.Atthis point the conciliator suggested that each group meet with him separately and theydid soThereafter, when the joint session was resumed, the union representativesasked if the Company was refusing to meet further until it received a letter from theUnion.According to Mofield, Kuper, and Nordhoff both stated that "they weren'trefusing to meet.but . . . it would help if they could get such a letter fromthe Union."This testimonywas insubstantial accord with that of Kuper.Thelatter testified, "I made it a point of telling both Mr. Mofield and Mr. Wilkinson thatwe did not require a letter.However, I stated we would like to receive a letter."Kuper conceded that earlier the Union had offered to put a clause in the contractto allay any fear that the Union would sabotage the Company's incentive plan.Kupercould not recall having heard any company negotiator object to such a clause on theground that it would be subject to arbitration.Habig, to whom such an objectionwas attributed by Wilkinson, did not appear as a witness. I find that the exchangebetween Habig and Wilkinson occurred substantially as the latter testified.At theclose of the conference Mofield and Wilkinson asked that the company representa-tives agree with them upon a further meeting date, but no agreement could be reachedand the conference adjourned with no date having been set for another bargainingsession.On April 2, Conciliator Windes brought the parties together for another meeting.At this conference the negotiations covered both a proposed contract which theCompany had originally submitted in January and also the Company's wage offerwhich it submitted at this time. In the latter the Company proposed a base rateschedule asfollows:MenWomenStart ----------------$1.15Start ------------------$1.15After 1 year ----------1.20After 2 years ----------1.20After 2 years ----------1.25After 3 years ----------1.25After 31 years --------1.30The foregoing wage proposal as to the men was identical with the scale which hadbeen in effect at the plant since the preceding November for both men and women.The wage rate proposed for women was actually less than that in effect at the time.Wilkinson immediately pointed out this discrepancy to Kuper.The latter promisedto check into the matter but did not withdraw the offer as it appeared in the pro-posal.Thereafter the parties considered the Company's proposed contract.Accord-ing to Mofield, at this conference the company representatives withdrew various pre-vious commitments made as to clauses that had been discussed at earlier meetings.Mofield testified that at prior conferences the Company had agreed on a clause thatwould prevent split shifts, on a clause as to Saturday and Sunday pay, on funeralleave, and on arbitration.According to Mofield, at the meeting on April 2, not-withstanding their earlier agreement on the foregoing provisions, the company repre-sentatives wanted either to reconsider these items or to hold them for further nego-tiationMofield testified that at one point when Habig expressed his disagreementon the holiday pay clause, the latter was reminded that Sermersheim, his predecessoron the bargaining committee, had agreed to the provision.According to Mofield,Windes then stated that the parties could not "get together on a contract with theCompany reneging on certain things."Thereupon Kuper stated that the Company 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould withdraw any agreed items and Habig commented that he could not be "stuck"with any commitments made by Sermersheim, his predecessor on the committee.8The Union's original contract proposal of November 6, 1961, was referred to byseveral of the witnesses as a "patch work" proposal. It consisted of 22 pages, someof them handwritten and the others consisting of paragraphs from other contractswhich had been pasted together.After the meeting of April 2, 1962, Mofield hadthis original document retyped and sometime during the following week he sent sev-eral of the typed copies to Kuper and Nordhoff. The latter ,testified that at the earliermeeting Mofield had promised to send the Company a new proposal which wouldincorporate the agreed-upon language as to all provisions which the parties had dis-cussed during their negotiations.Nordhoff and Kuper both testified that they weresurprised to learn, upon a study of the document which Mofield sent them in April,that it was no more than a retyped copy of the proposal which the Union had sub-mitted months before.Mofield testified that he sent the copies to the company ne-gotiators merely to provide them with a more legible copy than the original and thathe had not intended the document as a complete counterproposal. I am convinced,however, that Mofield had given Kuper and Nordhoff reason to believe that the newdocument would incorporate the substance of their tentative agreements arrived atduring the conference of the preceding months.On April 24, the parties met again.9According to Mofield, there was a discussionof holiday pay, stewards,and maintenance of standards.Mofield testified thatwhereas the Company earlier had agreed to the provision on holiday pay, at thismeeting it retracted this agreement.Also, according toMofield,originally theCompany had agreed to permit the Union to have three stewards at the plant, butat this meeting its representatives wanted to limit the Union to a single steward.Mofield further testified that whereas the maintenance of standards clause had beenagreed upon at the meeting on December 12, on April 24, the company negotiatorsdisagreed with the provision.Finally,themeeting adjourned when the Companypromised to redraft its proposals and present them at a later meeting.The next bargaining conference was held on May 8.At this session the companyrepresentatives presented their last counterproposal.This contained,among itsother provisions,a wage scale that was identical with the base rate established by theCompany on November 13, 1961. After beingin sessiononly a short while, at thesuggestion of Conciliator Windes,the meeting adjourned to permit the union com-mittee to study the terms of the document.On May 18,the parties met at a shortmeeting and for the last time.No other bargaining sessions were held prior to thehearing on the present charges.C. The background evidenceThe General Counsel offered evidence,over the objection of the Respondent, as toa number of incidents at the plant which occurred during the election period in thesummer of 1961. These antedated the filing of the charges by more than 6 months.Although Section 10(b) of the Act bars such evidence as the basis for independentfindings of unfair labor practices,the Board has held that they are relevant back-ground evidence as to subsequent unfair labor practice charges.N.L.R B. v Reed& Prince Manufacturing Company,205 F. 2d 131, 139-140 (C.A. 1), cert. denied346 U.S. 887;Florida All-Bound Box Company,138 NLRB 150, footnote1;HaroldGoldsmith and Ada J. Goldsmith, d/bla Superior Maintenance Company,133NLRB 746, footnote3;Lundy Manufacturing Corporation,136 NLRB 1230.The testimony offered by the General Counsel concerned the activities of the fore-men at the Respondent'splant, immediately before and after the election whichwas held on July 14, 1961.Goodwin testified that a few days before that date, Ev-erettMoss, foreman of the fiinishing room, questioned her as to her union svmpa-thiesAccording to Goodwin. after she told the foreman that she planned to vote forthe Teamsters, he told her "The Company is going to move out. They don't intendto let the Union come in."Goodwin testified that Moss further stated that the plantwould be moved to Jasper,Indiana, and that he had been promised a job at that newsiteClyda Zirkelbach, another employee, was present during this conversation andcorroborated Goodwin.9 The comment which Mofield attributed to Habig was undenied I find that this portionof the conversation at the meeting transpired substantially as Mofield testified9Another meeting that was scheduled for April 12 was not held because of A disastrousfire at the plant of the Borden Cabinet CorporationBorden and Cabinet are both whollyowned subsidiaries of the Jasper Corporation. CABINET MANUFACTURING CORPORATION585James Ray Beshears, another employee, testified that on or about July 13, Mosstold him that the Company would move to Jasper if the Union won the election.According to Beshears, when he suggested that even in this event the Companywould have to take the employees with it, Moss told him that the plant could bemoved without transferring any employees.Beshears testified that Moss concludedthe conversation by telling him, "If the Union [got] in, everybody is going to haveto walk a chalk line.There's going to be a lot of new faces .. "Moss deniedthat he had made any of the comments which the foregoing employees attributed tohim.Goodwin has been found a credible witness earlier herein. In this instanceshe was corroborated by Zirkelbach, who also appeared frank and honest. Beshearswas no longer in the employ of the Respondent at the time of the hearing.His testi-mony was credible and consistent with that of the two above-mentioned witnesses.Under these circumstances it is my conclusion and I find that the testimony of theemployees related the more accurate version of the conversations in question.There was evidence that Gene Speicher,1o foreman over the trimmers, finish patch-ers,and packers, made statements similar to those attributed to MossThus,Beshears testified that 2 or 3 days before the election, Speicher told him and oneother employee who was present that if the Union won, the plant would be moved toJasper.Speicher denied this testimony, but I find that Beshears in this instance wasthe more credible."There was also testimony by Lester Walters that in a conversation with CharlesHall about 2 days before the election the latter stated that if the Union won the plantwould move.Walters described Hall as foreman over the finish rubbers.Hall wasone of four leadmen at the plant who voted, without challenge, at the election. Inthe representation decision issued on June 28, 1961, his status, as well as that of theother leadmen, was specifically considered by the Board.On the basis of the recorddeveloped in that proceeding the Board concluded that Hall and the other leadmenwere employees within the meaning of the Act.Cabinet Manufacturing Corporation,Case No. 25-RC-1999 (not published in NLRB volumes). Such a finding in arepresentation proceeding is not diapositive of a question of supervisory status in asubsequent unfair labor practice case.Cf.N.L.R.B v. Southern Airways Company,290 F. 2d 519, 522-5'23 (C.A. 5).N.L.R.B. v. Montgomery Ward & Co,242 F.2d 497, 501-502 (C.A.2); N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275 (C.A.5); Leonard Niederriter Company, Inc.,130 NLRB 113, footnote 2. On the otherhand, here, the Board decision, representing an analysis of the facts as to Hall's statusduring the very period that is now in question, may have "persuasive relevance"(NL.R.B. v. Southern Airways Company, ibid.,at p. 523) unless new evidence notpreviously considered by the Board is brought forward.There is nothing in thepresent record in the latter category.Accordingly, it is my conclusion and I find thatthe General Counsel, in this connection, has failed to establish that Hall was a super-visor within the meaning of the Act at any time during the election periodConse-quently, his comments to a fellow employee have no relevance or materiality to anyissue in this case.As further background evidence in the present proceeding the General Counselmoved that the Trial Examiner take official notice of the Board decision inBordenCabinet Corporation,131 NLRB 890.12Inthat case the Board found, on May 31,1961 that Borden had violated Section 8(a)(1) and (3) of the Act during the courseof an unsuccessful organizational campaign conducted by the United Brotherhoodof Carpenters.As noted earlier, Borden and Cabinet are both wholly owned sub-sidiaries of the Jasper Corporation.Kuper testified that he is a vice president inboth of the subsidiaries as well as the parent corporation and, further, that he is incharge of the labor relations at both Borden and Cabinet.Under these circum-stances the findings of the Board as to the unfair labor practices committed at Bordenhave some relevance as background to the ,present proceeding.10 In the transcript this name is spelled S-p-i-k-e-r.In its brief the Respondent assertsthat the foreman'sname should be spelled S-p-e-i-c-h-e-rI shall treat this passage inthe brief as a motion to correct the transcript in this regard and hereby rule that therecord shall reflect this correction11LesterWalters alsotestified that in a conversation with this same foreman duringthis period Speicher asked him for his opinion of the election and when Walters statedthat he was for the Union. the foreman declared that the Company did not need theTeamsters telling it how to run the plantEven if this conversation occurred as Walterstestified, and as found earlier herein,the recollection of this witness did not imprees meas being very reliable, the discussion would still come within the protection of Section8(c) of the Act12 The record reflects no ruling on this motion It is hereby granted. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Concluding findingsThe General Counsel contends that (1) from about January 17, 1962, until aboutApril 2, 1962,the Respondent refused to meet with the Union;(2) during this sameperiod the Respondent illegally conditioned-bargaining with the Union on its re-nunciation of unauthorized conduct by its members; (3) since January 17, 1962, theRespondent has refused to bargain with the designated representatives of the Union,and (4) the Respondent pursued a course of bargaining from the outset of the pro-tracted negotiations with no intention of entering into any final or binding collective-bargaining agreement.All of these allegations are denied by the Respondent.In its letter to the Teamsters dated January 16, 1962, the Respondent stated thatthe performance of Goodwin and Walters"force[d] it to . . . . Suspend negotia-tionswith the Union until it can demonstrate its ability to negotiate in good faith[and] . . . recommended to the Union that the two people be removed fromthe negotiating committee . . .. "At the meeting with Mofield and Wilkinson onJanuary 17, the company representatives reiterated the position set forth in the aboveletter, requested a written apology from the Union for the conduct of Goodwin andWalters, and further objected to the continued presence of the latter on the bargain-ing committee.On January 18, 1962, the Union wrote Kuper in answer to theCompany's charges and endeavored to reassure him that there was no basis for hisallegations.On February 2, in his written response,Kuper renewed the charges ofbad faith against the Union and concluded with the statement,In that your own officials witnessed the disclosures of these employees andyet you support their position makes all of our previous negotiations seem atravesty, andmakes subsequent negotiations impracticalon the basis of therebeingno common ground for mutual trust . . . . [Emphasis supplied.]Thereafter, the Respondent did not meet with the Union until March 16, at whichtime the company representatives renewed their request for a letter of apology fromthe Union, notwithstanding the Union's offer to incorporate a clause in the contractthat wouldinsure itssupport of the incentive plan.Although Nordhoff stated atthat time that the Respondent'scommittee was not refusing to negotiate until theletterwas received,the meeting adjourned with Mofield and Wilkinson having beenunable to secure any commitment as to a future meeting date from the companyrepresentatives.The Respondent was, of course, free to file unfair labor practice charges againstthe Union at any time. It was further free to discipline Goodwin and Walters inso-far as they may have violated any of the plant rules in connection with work ticketsor the incentive plan.Notwithstanding its dissatisfaction with these individuals,however justifiable it may have been, the Respondent was not free at any time tosuspend negotiations with the Union or to insist that either of these employees beremoved from the negotiating committee.Nevertheless,in the letter of January 16the Company announced that it would suspend negotiations with the Union and askthatGoodwin and Walters be removed from the bargaining committee.This wasfollowed by the letter of February 2 in which it reiterated its belief that furthernegotiationswere impractical.Thereafter the Company did not meet with theUnion until March 16 at which time it renewed its demand for a letter of apologyand would not agree upon a date for another meeting until April 2.On these factsit is my conclusion,and I find, that the Respondent violated Section 8(a)(5) and(1) by suspending negotiations with the Union on and after January 17, 1962, and byendeavoring to dictate the composition of the Union'snegotiating committee.N.L.R.B v. Deena Artware, Inc.,198 F. 2d 645, 648, 650-651 (C.A. 6), cert.denied 345 U.S. 906;N.L.R.B v. Marion G. Denton and Valedia W Denton, d/b/aMarden Mfg. Co.,217 F. 2d 567, 570 (C.A. 5), cert.denied348 U.S. 981;N.L R.B.v.Roscoe Skipper, Inc.,213 F. 2d 793, 794 (C A.5); Prudential Insurance Companyof America v. N.L.R.B.,278 F. 2d 181, 182 (CA.3);Deeco, Inc.,127 NLRB666-667.It is also my conclusion, on the foregoing facts, that throughout the period fromJanuary 17 until sometime after March 16 the Respondent conditioned furthermeetings with the Union upon the willingness of the latter to produce a letter ofapology in which it would denounce the alleged sabotage of the incentive plan byGoodwin and Walters.On March 16, however. when the Union volunteered toincorporate a clause in the contract that would insure its support of the incentivepay plan,the Respondent's officials insisted that this was not enough and renewedtheir request for the aforesaid letter.Such a letter as the Respondent sought here iscomparable to an employer demand that a union register under a State statuteso as to be amenable to suit in the State courts, or that it post an indemnity bond. CABINET MANUFACTURING CORPORATION587It is well settled that the latter are outside the area of compulsory bargaining and thatan employer cannot legally make its agreement depend upon compliance with suchconditions.N.L.R.B. v. Dalton Telephone Company.187F.2d 811, 812 (C.A. 5),cert. denied 342 U.S.824; F. McKenzie Davison, W. J. Hardy, Sr. and W. J. Hardy,Jr.,d/b/a Arlington Asphalt Company,136 NLRB 742. Cf.N.L.R.B. v. WoosterDivision of Borg-Warner Corporation,356 U.S. 342, 343-350. In the present casethe demand for a letter of apology, over and above the inclusion of a contract clausesuch as the Union was willing to sign, was not a mandatory subject for bargaining, andthe failure of the Union to write the Company a letter that conformed with itsdemand did not accord the Respondent a valid ground for suspending negotiations.Accordingly, it was a violation of Section 8(a) (5) and (1) for the Respondent to dis-continue its meetings with the Union while awaiting a favorable response to itsdemand for such a communication.Finally, the General Counsel contends that the Respondent's entire course of actionnegates the claim that it ever intended to arrive at a binding collective-bargainingagreement.To the findings in that connection we will now turn.As set out above, Mofield testified that: On November 28, 1961, the parties agreedon a "right of entry" clause, an "hours of employment" clause, and that there wouldbe no split shifts; on December 12, the Respondent agreed upon provisions as toarbitration, "maintenance of standards" and discharges; and on January 9 agree-ment was reached on a clause on funeral leave and holidays.Mofield s testimonyis corroborated by the terms of the Respondent's proposed contract which it suppliedthe Union on January 9, 1962.13 At the hearing Kuper testified that this documentincorporated the discussions and understanding of the parties up to that time,i4but that it was incomplete in not having a proposed wage scale.After the Respondentresumed negotiations with the Union on April 2 and 24, however, it expressed dis-agreement with the clauses in this proposal on split shifts, hours of employment,funeral leave, arbitration, holidays, and maintenance of standards, as well as otherprovisions on which there had been earlier agreement.Mofield testified, withoutcontradiction, that at these meetings ConciliatorWindes stated that the partieswould not be able to agree upon a contract "with the Company reneging on certainthings.. "Kuper conceded that on one occasion at this time "Mr. Windeschastisedme rather severely for wanting to hold the item [one of the clauses inquestion]."At another juncture during this period, Habig stated that he could notbe "stuck" with any agreements made by Sermersheim, his predecessor on the Re-spondent's negotiating team. It is, of course, manifest that no requirement in the Actcompels an employer to grant a wage increase to establish its good faith in bargaining.On the other hand, here, the Respondent's negotiators put off the submission of awage proposal until April and prior to that time delayed final agreement on manymatters on the ground that they were "cost" items. Yet, when the Company finallysubmitted a wage offer on April 2, it was a proposal that would not increase its costsat all, for the offer merely provided that male employees continue to receive thesame rates that had been in effect for 5 months and that the scale for female employeesactually be decreased.The test of good faith in collective bargaining is whether a party to negotiationsconducted himself during the entire negotiations so as to promote rather than to de-feat an agreement.N.L.R.B. V. Reed & Prince Manufacturing Company,205 F. 2d131 (C.A. 1), cert. denied 346 U.S. 887. It is my conclusion that the Respondent hasmet that test here. In the light of the above facts as to the Company's retraction onApril 2, 1962, and thereafter, of its earlier concessions as to various contract clausesand its proposal of a wage scale for women that was even less than that alreadyin effect, coupled with the conduct of the Respondent from January through March1962, which has already been found a violation of Section 8(a)(5), and consideredalong with the background evidence as to the Respondent's opposition to unionorganization generally, it is my conclusion that the Company's entire course of actionthroughout the bargaining sessions was lacking in a good faith desire to arrive at afinal agreement in its negotiations with the Union.By such conduct the Respondentfurther violated Section 8(a) (5) and (1). I so find.18This proposed agreement appears in the record as General Counsel's Exhibit No 6.14Thus, Kuper stated:The way I remember how this particular proposal was brought up, there had beena number of discussions concerning our initial proposal and a whole series of dis-cussions concerning the Union's proposalThe Company agreed then to type up alist of items that had been discussed in the terminology that the Company felt wouldiepresent what had been discussed . . the thing was incomplete in that a lot ofthe cost items were not included, particularly wages. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations described in section I, above,have a close,intimate, andsubstantial relation to,trade,traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices by refusingto bargain collectively with the Union as fine exclusive representative of its employeesin an appropriate unit, I will recommend that the Respondent,upon request,bargaincollectively with the Union.Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce and the Union is a labor organizationwithin the meaning of the Act.2.All production and maintenance employees at the Respondent'splant inEvansville,Indiana,exclusive of office clericals,plant clericals, foremen,guards,professionalemployees,and supervisors as defined in theAct, constitutea unit ap-propriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.3.At all times sinceJuly 24,1961,the Unionhas been the exclusive representativefor the purposes of collective bargaining within the meaning of Section 9(a) of theAct of allthe employees in the aforesaid appropriate unit.4.By refusing to bargain in goodfaith withthe Union,by refusing to meet andbargain with the Union from January 17,1962,until afterMarch 16,1962, byillegally conditioning bargainingwiththeUnion on its renunciation of unauthorizedconduct of its members,and by refusing to bargain in good faithwiththe designatedrepresentatives of the Union since July 24,1961,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.By said acts the Respondent has interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act, therebyengaging in unfair labor practiceswithinthemeaning of Section 8(a)(1) of theAct.6.Theaforesaid unfair labor practices are unfair labor practices within the mean-ing of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]R.C. Can CompanyandUnited Steelworkers of America, AFL-CIO.Case No. 16-CA-1610. January 11, 1963DECISION AND ORDEROn August 15, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].140 NLRB No. 56.